Citation Nr: 1022912	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cataract and 
retinal neovascularization.

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to in-service exposure to herbicides.

3.  Entitlement to service connection for amputation of the 
first toe of the right foot.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to February 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the claim on appeal.

The Veteran had a video hearing before the undersigned 
Veterans Law Judge in May 2010.  A transcript of that 
proceeding has been associated with the claims file.

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
cataract and retinal neovascularization.  After a thorough 
review of the Veteran's claims file, the Board has determined 
that additional development is necessary prior to the 
adjudication of this claim. 
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
duty to assist includes making reasonable efforts to obtain 
private medical records.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(1) (2009).  To that end, 
in January 2007 the RO requested that the Veteran provide 
information regarding treatment for the claimed disorders 
received from private treatment facilities.  The Veteran 
responded in correspondence received in February 2007 that he 
had no information to provide.  However, during the Veteran's 
May 2010 Board hearing, noted above, the Veteran reported 
having received annual physical examinations, to include the 
eyes, from medical professionals employed by his private 
employers as required by the Department of Transportation 
(DOT) in his profession of truck driver.  The Veteran 
indicated that one of his former employers, Donco Carriers, 
was out of business, but that others, including Speedway 
Transportation and Acme Truck Lines, were still in business.  
The Veteran has claimed that his eye problems steadily 
worsened following service and that he first sought treatment 
for eye problems approximately four to five years following 
service, with the purchase of over-the-counter reading 
glasses shortly after separation from service.  Therefore, 
the identified records should be requested. 

In addition, a February 2007 rating decision, in pertinent 
part, granted the Veteran service connection for hearing loss 
and assigned a noncompensable rating and denied service 
connection for diabetes mellitus, type II, amputation of the 
first toe of the right foot, and for a right foot condition.  
The Veteran, through his representative, in a February 2008 
statement disagreed with all the issues decided in the 
February 2007 rating decision.  The statement constitutes a 
"notice of disagreement" (NOD) as defined under the 
regulations.  See 38 C.F.R. § 20.201 (2009). 
 
Accordingly, the above claims also must be remanded to allow 
the RO to provide the Veteran with a statement of the case 
(SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
these issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130. 
 
The RO should also take the opportunity to obtain recent VA 
treatment records from March 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the 
Veteran's claimed disorders from all 
appropriate VA treatment facilities from 
March 2008 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical 
records.

2.  Ask the Veteran to provide a release 
form authorizing VA to request DOT 
physical examination reports and any other 
relevant medical documents from Speedway 
Transportation, Acme Truck Lines, and any 
other employers identified by the Veteran.  
These medical records should then be 
requested, and the RO should specify that 
actual DOT examinations and other 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  Provide the Veteran with an SOC as to 
the issues of entitlement to a rating in 
excess of 0 percent disabling for 
bilateral hearing loss, as well as 
entitlement to service connection for 
diabetes mellitus, type II, amputation of 
the first toe of the right foot, and a 
right foot disorder.  The Veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of one or more of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2009).  If 
a timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



